UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANDRES CARRILLO, et al.,

                                        Plaintiffs,                      19 Civ. 1365 (PAE)
                        -v-
                                                                               ORDER
 KAY WATERPROOFING CORP., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        On December 16, 2019, plaintiffs filed a motion for default judgment against the

following defendants: Monster Construction LLC (d/b/a Monster Construction); Galicia

Construction Co., Inc. (d/b/a Galicia Contracting and Restoration); Galicia Contracting and

Restoration Corp., a.k.a. Galicia Contracting Corp. (d/b/a Galicia Contracting and Restoration);

Saul Gonzalez; Ronald Duarte; and Eric Hermosillo. See Dkt. 93. The Court hereby orders that

a hearing on plaintiffs’ motion for default judgment be held on February 7, 2020, at 2:30 p.m.

Plaintiffs are directed to serve this order, as well as plaintiffs’ motion for default judgment and

supporting papers, on the specified defendants and to file proof of such service by January 7,

2020.



        SO ORDERED.

                                                             
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: December 17, 2019
       New York, New York
